DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a distribution region determining module, a second mapping position determining module and a module in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites limitations that are being interpreted under 35 U.S.C. 112(f) as discussed above.  The specification refers to the modules found in claim 8 in Figure 2 and at page 14 line 2 through page 15 line 10.  However, the specification does not disclose any structure that performs the recited functions for each module in claim 8.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a distribution region determining module” “a second mapping position determining module” and “a module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification discusses the functions of the module at page 14, line 2 through page 15, line 10, there is no disclosure of any structure for performing the functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8, 9 and 11-15 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites determining, according to a selected medium type, a distribution region corresponding to the selected medium type in a three-dimensional surface model corresponding to a preset surface range, wherein a preset position of the excitation point of the seismic source is located in the preset surface range, and a first mapping position corresponding to the preset position of the excitation point of the seismic source is located in the three-dimensional surface model which manifests medium types and distribution regions corresponding to the medium types in the preset surface range; determining a second mapping position in the three-dimensional surface model according to the first mapping position and the determined distribution region; and determining, according to the second mapping position, a target position of the excitation point of the seismic source corresponding to the second mapping position in the preset surface range.  The recited limitations can be characterized as both mathematical concepts and mental processes, which are both abstract ideas (See MPEP 2106.04(a).  The recited limitations for a model include mathematical relationships and calculations, and claims limitations for determining a second mapping position and determining a target position are concepts performed in the human mind including observation and judgement.  The disclosure of further details for determining the second mapping position as found in claims 2 and 3 are further examples of mathematical relationships and calculations.  Therefore, the claim is directed to an abstract idea.
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The entire claim is directed to an abstract idea and does not recite any additional elements
Dependent claims 2-6 recite further details of the abstract idea and do not recite any additional elements and thus do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  It is noted that claims 5 and 6 recite intended use limitations for an unmanned aerial vehicle (UAV), while claim 7 actively recites the UAV along with its functions.  Actively reciting the UAV and its functions in claims 5 and 6 in a manner similar to that shown in claim 7 would overcome the 101 rejection.
Dependent claims 9, 11-15 and 17-21 recite additional elements that are general computer components.  The general computer components recited in claims 11-15 and 17-21 do not integrate the judicial exception into a practical application, because the general computer components are the equivalent of merely including instructions to implement the abstract idea on a computer (See MPEP 2106.04(d), I.).  The general computing components are not significantly more than the abstract idea for the same reason (See MPEP 2106.05, A.).
Independent claim 8 recites an abstract idea similar to the abstract idea in independent claim 1.  It recites three different modules, which may be additional elements.  However, as discussed above, the specification does not disclose the structure of these modules.  If the modules are interpreted as computer hardware, they do not integrate the judicial exception into a practical application, because the modules are the equivalent of merely including instructions to implement the abstract idea on a computer (See MPEP 2106.04(d), I.).  The modules are not significantly more than the abstract idea for the same reason (See MPEP 2106.05, A.).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 11, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106970415 by Bai et al. (Bai).
Claim 1
With regard to determining, according to a selected medium type, a distribution region corresponding to the selected medium type in a three-dimensional surface model corresponding to a preset surface range, wherein a preset position of the excitation point of the seismic source is located in the preset surface range, and a first mapping position corresponding to the preset position of the excitation point of the seismic source is located in the three-dimensional surface model which manifests medium types and distribution regions corresponding to the medium types in the preset surface range; Bai teaches determining a source point as the current starting point of a particular block (pars. 58-61: Fig. 1, S101, S102).  Dividing the work area into blocks corresponds to three-dimensional surface model, and the model includes information on medium type since elements such as roads, ditches and river obstacles are used as boundaries (par. 59).
With regard to determining a second mapping position in the three-dimensional surface model according to the first mapping position and the determined distribution region; Bai, teaches using the current starting point to determine the next excitation point (pars. 62-67).
With regard to determining, according to the second mapping position, a target position of the excitation point of the seismic source corresponding to the second mapping position in the preset surface range; Bai teaches that the excitation points are used to generated the trajectory of navigation for the source vehicle (pars. 67-69).
Claim 2
Bai teaches determining a geometric center point in the distribution region; and determining the second mapping position on a line connecting the first mapping position to the geometric center point (pars. 62-67).
Claim 8
With regard to a distribution region determining module, used to determine, according to a selected medium type, a distribution region corresponding to the selected medium type in a three- dimensional surface model corresponding to a preset surface range, wherein a preset position of the excitation point of the seismic source is located in the preset surface range, and a first mapping position corresponding to the preset position of the excitation point of the seismic source is located in the three-dimensional surface model which manifests medium types and distribution regions corresponding to the medium types in the preset surface range; Bai teaches determining a source point as the current starting point of a particular block (pars. 58-61: Fig. 1, S101, S102).  Dividing the work area into blocks corresponds to three-dimensional surface model, and the model includes information on medium type since elements such as roads, ditches and river obstacles are used as boundaries (par. 59).
With regard to a second mapping position determining module, used to determine a second mapping position in the three-dimensional surface model according to the first mapping position and the determined distribution region; Bai, teaches using the current starting point to determine the next excitation point (pars. 62-67).
With regard to a module for determining an excitation point of a seismic source, used to determine, according to the second mapping position, a target position of the excitation point of the seismic source corresponding to the second mapping position in the preset surface range; Bai teaches that the excitation points are used to generated the trajectory of navigation for the source vehicle (pars. 67-69).
Claim 9
Bai teaches a memory, a processor, and a computer program stored in the memory able to run the in the processor for performing the operations above (pars. 90-92).
Claim 11
Bai teaches a memory, a processor, and a computer program stored in the memory able to run the in the processor for performing the operations above (pars. 90-92).
Claim 17
Bai teaches a non-transitory computer-readable medium (pars. 90-92).
Claim 18
Bai teaches a non-transitory computer-readable medium (pars. 90-92).
Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication 2021/0080604 to Deschizeaux et al. teaches source-receiver position estimation.
US Patent Application Publication 2016/0154127 to Shevchenko et al. teaches seismic signal source placement.
CN 103592627 to Li et al, teaches determining the vibroseis combined center.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2857